The opinion of the court was delivered by
Breaux, J.
The defendant was indicted on the 6th day of October, 1890, for robbery; tried on the 15th, convicted and sentenced to five years’ imprisonment in the penitentiary, and from that judgment prosecutes this appeal.
He, in the first place, excepts to the evidence of a witness on account of his inability to speak the English language, and alleges that the taking of his testimony through the medium of an interpreter deprives him of his right to confront the witness, and makes the evidence hearsay and ex parte.
It is not pretended that the interpreter was incompetent or unfaithful in interpreting the testimony, or that the interpretation was not correct.
The accused has no cause of complaint on this ground. The objection was properly overruled.
The second bill of exceptions is taken to the admissibility of a confession made by the defendant, as not voluntary.
It was affirmatively shown that the confession was made voluntarily, and was not obtained by undue influence nor by violence.
About half an hour after the accused had been arrested he made a statement of his guilt to one of the persons by whom he had been arrested.
This witness testifies that no threat or menace was made to induce the accused to make the confession. The trial judge, who is vested with considerable discretion, was satisfied that there had not been any undue influence.
His ruling was correct, and the testimony was admissible.
Lastly, accused urges error in a motion in arrest of judgment, in that the information does not charge that the act was committed “feloniously” and “forcibly,” and that the articles alleged to have' been stolen are not described with sufficient certainty to place the defendant on his guard.
*1206This motion is not borne onb by the facts.
All the essential allegations are contained in the indictment.
The verdict and sentence are legal.
Judgment affirmed.